                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
UNITED STATES DISTRICT COURT                                                           DATE FILED: 5/28/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DAVID WEXLER,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :           20-cv-1100 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 HASBRO, INC.,                                                  :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 28, 2021, the parties appeared for a telephone conference;

        IT IS HEREBY ORDERED that any motions for summary judgment must be filed by no

later than Friday, June 25, 2021. Any responses in opposition are due no later than Friday,

July 30, 2021 and any replies in support are due no later than Friday, August 13, 2021.



SO ORDERED.
                                                                    _________________________
Date: May 28, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
